DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 29 July 2020.
2.  Claims 1-17 are pending in the application.
3.  Claims 1-11, 16 and 17 have been rejected.
4.  Claims 12-15 have been objected to.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 15 July 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claim(s) 1, 5, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi US 2017/0118641 A1 in view of Kameda US 2003/0028808 A1.
As to claim 1, Ishibashi discloses an information processing method implemented by a computer, the method comprising: 
a transmitting step, transmitting authentication information to a destination specified by a first user (i.e. sending random number 1) [0062]; 
a receiving step, receiving, from a terminal used by a second user corresponding to the destination, the authentication information (i.e. sending the encrypted random number 1 and random number) [0066]; 
an authenticating step, authenticating the terminal if the authentication information from the terminal is received (i.e. authentication succeeds when the random number is included) [0073].
Ishibashi does not teach a second identification information for identifying the terminal.  Ishibashi does not teach a storing step, storing in a storage part, the second identification information received from the terminal in association with a first identification information for identifying the first user, if the terminal has been authenticated.  
Kameda teaches a second identification information for identifying the terminal (i.e. MAC address) [0039]. Kameda teaches a storing step, storing in a storage part, the second identification information received from the terminal in association with a first identification information for identifying the first user, if the terminal has been authenticated (i.e. storing the MAC address of the terminal if it has been authenticated) [0039].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ishibashi so that there would have been a second identification information for identifying the terminal.  There would have been a storing step, storing in a storage part, the second identification information received from the terminal in association with a first identification information for identifying the first user, if the terminal had been authenticated.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ishibashi by the teaching of Kameda because it can ensure security in a LAN environment [0009].
As to claim 5, Ishibashi teaches the information processing method according to claim 1, wherein 
the transmitting step transmits the authentication information to at least one of a telephone number, an e-mail address, or a Social Networking Service account specified by the first user as the destination (i.e. email) [0238].  
As to claim 16, Ishibashi discloses an information processing apparatus comprising: 
a communication interface that transmits authentication information to a destination specified by a first user (i.e. sending random number 1) [0062] and receives, from a terminal used by a second user corresponding to the destination, the authentication information (i.e. sending the encrypted random number 1 and random number) [0066]; 
a processor that authenticates the terminal if the communication interface receives the authentication information from the terminal (i.e. authentication succeeds when the random number is included) [0073].
Ishibashi does not teach a second identification information for identifying the terminal.  Ishibashi does not teach a memory that stores, if the processor authenticates the terminal, the second identification information from the terminal received by the communication interface in association with a first identification information for identifying the first user.  
Kameda teaches a second identification information for identifying the terminal (i.e. MAC address) [0039].   Kameda teaches a memory that stores, if the processor authenticates the terminal, the second identification information from the terminal received by the communication interface in association with a first identification information for identifying the first user (i.e. storing the MAC address of the terminal if it has been authenticated) [0039].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ishibashi so that there would have been a second identification information for identifying the terminal. There would have been a memory that stored, if the processor authenticated the terminal, the second identification information from the terminal received by the communication interface in association with a first identification information for identifying the first user.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ishibashi by the teaching of Kameda because it can ensure security in a LAN environment [0009].
As to claim 17, Ishibashi discloses an information processing system comprising: 
an information processing apparatus [0058]; and 
a terminal [0058], wherein 
the information processing apparatus includes: 
a communication interface that transmits authentication information to a destination specified by a first user and receives, from a terminal used by a second user corresponding to the destination, the authentication information (i.e. sending random number 1) [0062], 
a processor that authenticates the terminal if the communication interface receives the authentication information from the terminal (i.e. authentication succeeds when the random number is included) [0073], and 
the terminal receives an input of the authentication information and transmits the authentication information to the information processing apparatus (i.e. authentication succeeds when the random number is included) [0073].
Ishibashi does not teach a memory that stores the second identification information received by the communication interface from the terminal in association with a first identification information for identifying the first user, if the processor has authenticated the terminal.
Kameda teaches a memory that stores the second identification information received by the communication interface from the terminal in association with a first identification information for identifying the first user, if the processor has authenticated the terminal (i.e. storing the MAC address of the terminal if it has been authenticated) [0039].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ishibashi so that there would have been a second identification information for identifying the terminal. There would have been a memory that would have stored the second identification information received by the communication interface from the terminal in association with a first identification information for identifying the first user, if the processor had authenticated the terminal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Ishibashi by the teaching of Kameda because it can ensure security in a LAN environment [0009].
7.  Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi US 2017/0118641 A1 and Kameda US 2003/0028808 A1 as applied to claim 1 above, and further in view of Kauth US 2016/0071340 A1.
As to claim 2, the Ishibashi-Kameda combination does not teach that the authenticating step permits the terminal to use at least some functions provided by the computer available to the first user, if the second identification information is stored in the storage part.  
Kauth teaches that the authenticating step permits the terminal to use at least some functions provided by the computer available to the first user, if the second identification information is stored in the storage part (i.e. permitting a user to access at least some of the functions) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination so that the authenticating step would have permitted the terminal to use at least some functions provided by the computer available to the first user, if the second identification information was stored in the storage part.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination by the teaching of Kauth because it enables reliability in a manner convenient for the user [0008].
8.  Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi US 2017/0118641 A1, Kameda US 2003/0028808 A1 and Kauth US 2016/0071340 A1 as applied to claim 2 above, and further in view of Doyle US 2009/0100503 A1.
As to claim 3, the Ishibashi-Kameda-Kauth combination does not teach that the authentication step permits the terminal to use a function for sharing information between the first user and the second user, if the second identification information is stored in the storage part.  
Doyle teaches that the authentication step permits the terminal to use a function for sharing information between the first user and the second user, if the second identification information is stored in the storage part (i.e. sharing functions between devices) [0022].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda-Kauth combination so that the authentication step would have permitted the terminal to use a function for sharing information between the first user and the second user, if the second identification information was stored in the storage part.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda-Kauth combination by the teaching of Doyle because it addresses security concerns, conflicts and latency issues involved with sharing information between two host devices [0007].
9.  Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi US 2017/0118641 A1 and Kameda US 2003/0028808 A1 as applied to claim 1 above, and further in view of Redberg US 2017/0279795 A1.
As to claim 4, the Ishibashi-Kameda combination does not teach a generation step, generating the authentication information associated with the first identification information, and storing the first identification information and the information related to the destination in the storage part in association with each other, when the information related to the destination is specified by the first user.  
Redberg teaches a generation step, generating the authentication information associated with the first identification information, and storing the first identification information and the information related to the destination in the storage part in association with each other, when the information related to the destination is specified by the first user (i.e. generate an OTP that is associated with a user identifier) [0058].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination so that there would have been a generation step, generating the authentication information associated with the first identification information, and storing the first identification information and the information related to the destination in the storage part in association with each other, when the information related to the destination was specified by the first user.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination by the teaching of Redberg because it offers multi-factor user authentication that makes use of push-service based resource access verification [0003].
10.  Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi US 2017/0118641 A1 and Kameda US 2003/0028808 A1 as applied to claim 1 above, and further in view of Kikinis U.S. Patent No. 5,832,214.
As to claim 6, the Ishibashi-Kameda combination does not teach that the storage part pre-stores the first identification information.  
Kikinis teaches that the storage part pre-stores the first identification information (i.e. pre-storing password) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination so that the storage part would have pre-stored the first identification information.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination by the teaching of Kikinis because it provides an extra measure to safeguard confidential data [column 2, lines 4-14].
11.  Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi US 2017/0118641 A1 and Kameda US 2003/0028808 A1 as applied to claim 1 above, and further in view of Lee et al US 2015/0195816 A1 (hereinafter Lee).
As to claim 7, the Ishibashi-Kameda combination does not teach that the second identification information is information generated by the terminal and stored in the terminal.  
Lee teaches that the second identification information is information generated by the terminal and stored in the terminal (i.e. terminal generates MAC and records the MAC) [0040].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination so that the second identification information would have been information generated by the terminal and stored in the terminal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination by the teaching of Lee because it helps replace padding with data in a wireless communication system [0013].
12.  Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi US 2017/0118641 A1 and Kameda US 2003/0028808 A1 as applied to claim 1 above, and further in view of Asahina et al U.S. Patent No. 6,259,704 B1 (hereinafter Asahina).
As to claim 8, the Ishibashi-Kameda combination does not teach a confirming step, confirming that the terminal is operating, in a case if a message is transmitted to the terminal and the computer is accessed by the terminal that receives the message.  
Asahina teaches a confirming step, confirming that the terminal is operating, in a case if a message is transmitted to the terminal and the computer is accessed by the terminal that receives the message (i.e. a control signal is sent confirming that the terminals are normally operating) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination so that there would have been a confirming step, confirming that the terminal was operating, in a case if a message was transmitted to the terminal and the computer was accessed by the terminal that received the message.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination by the teaching of Asahina because it increases in the amount of the transmission lines prevented from occurring and no waiting time occurs [column 1, lines 54-58].
13.  Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi US 2017/0118641 A1 and Kameda US 2003/0028808 A1 as applied to claim 1 above, and further in view of Friedlander et al US 2012/0054839 A1 (hereinafter Friedlander).
As to claim 9, the Ishibashi-Kameda combination does not teach that the transmitting step transmits, to the destination specified by the first user, access information to a web service or an application that is required for the second user to transmit the authentication information from the terminal, together with the authentication information.  
Friedlander teaches the transmitting step transmits, to the destination specified by the first user, access information to a web service or an application that is required for the second user to transmit the authentication information from the terminal, together with the authentication information (i.e. sending credentials for a service through email or SMS) [0031].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination so that the transmitting step would have transmitted, to the destination specified by the first user, access information to a web service or an application that was required for the second user to transmit the authentication information from the terminal, together with the authentication information.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination by the teaching of Friedlander because it helps to authenticate a user prior to enabling a user’s device to connect with the service [0004].
14.  Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi US 2017/0118641 A1 and Kameda US 2003/0028808 A1 as applied to claim 1 above, and further in view of Garg et al US 2011/0207454 A1 (hereinafter Garg).
As to claim 10, the Ishibashi-Kameda combination does not teach a registering step, storing the first identification information identifying the first user in the storage part.  
Garg teaches a registering step, storing the first identification information identifying the first user in the storage part (i.e. registering the username, password and telephone number) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination so that there would have been a registering step, storing the first identification information identifying the first user in the storage part.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination by the teaching of Garg because it helps authenticate a device in different regions [0002].
As to claim 11, the Ishibashi-Kameda-Garg combination does not teach that the registering step stores the first identification information in the storage part in association with information about the first user specified by a third user or the first user.  
Garg teaches that the registering step stores the first identification information in the storage part in association with information about the first user specified by a third user or the first user (i.e. storing the username, password and telephone number) [abstract].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination so that the registering step would have stored the first identification information in the storage part in association with information about the first user specified by a third user or the first user.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Ishibashi-Kameda combination by the teaching of Garg because it helps authenticate a device in different regions [0002].
Allowable Subject Matter
15.  Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 12, the prior art does not disclose, teach or fairly suggest the limitations of “a second storing step, storing in the storage part in association with each other, information about an employee specified by an administrator, the first identification information for identifying the employee, and the authentication information”, “wherein the transmitting step transmits, to a destination specified by the employee, the authentication information associated with the first identification information of the employee in the storage part” and “the authenticating step stores the second identification information received with the authentication information from the terminal in the storage part in association with the first identification information associated with the authentication information in the storage part, on a condition that the authentication information received from the terminal matches the authentication information stored in the storage part”.  
Any claims not directly addressed are objected to on the virtue of their dependency.
Relevant Prior Art
16.  The following references have been considered relevant by the examiner:
A.  Sivarajan et al US 2018/0041507 A1 directed to headless devices, and more particularly to provisioning connectivity for headless devices [0002].
B.  Leicher et al US 2013/0227658 A1 directed to identity management, user authentication, and/or user access to services on a network that may be provided in a secure and/or trustworthy manner [abstract].
C.  Redberg US 2017/0279795 A1 directed a network-based multi-factor authentication approach [abstract].
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492